              Case 3:19-cv-06166-RBL Document 2-1 Filed 12/05/19 Page 1 of 2



1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT TACOMA

9
      OCEANCONNECT MARINE UK LTD.,                                IN ADMIRALTY
10
                                     Plaintiff,                   No. 3:19-cv-06166
11
                              v.                                  [PROPOSED] ORDER AUTHORIZING
12                                                                ARREST OF VESSEL
      M/V COREFORTUNE OL (IMO No. 9511014), its
13    engines, tackle and apparel, etc.

14                                   Defendant IN REM.

15
                THIS MATTER came before this Court on Plaintiff OceanConnect Marine UK,
16
     Ltd.’s (“Plaintiff”) Emergency Motion to Issue Warrant for Arrest of Vessel. This Court has
17
     reviewed the files and records herein, including specifically, Plaintiff’s Emergency Motion to
18
     Issue Warrant for Arrest of Vessel, supporting declaration of Mary C. Butler, and the Verified
19
     Complaint and attached exhibits (Dkt. 1).
20
                Being fully advised on this matter, this Court HEREBY FINDS that Plaintiff has an
21
     action in rem against the Defendant Vessel M/V COREFORTUNE OL, IMO No. 9511014, in
22
     the approximate amount as alleged, and that there is sufficient reason to believe that said
23
     vessel is or will be within this district and the jurisdiction of this Court, that conditions for an
24
      ORDER AUTHORIZING ARREST OF VESSEL – Page 1                                       Le Gros Buchanan
      Case No. 3:19-cv-06166                                                                 & Paul
25                                                                                        4025 Delridge way sw
      {29318-00567750;1}                                                                         SUITE 500
                                                                                      SEATTLE, WASHINGTON 98106-1271
26                                                                                             (206) 623-4990
             Case 3:19-cv-06166-RBL Document 2-1 Filed 12/05/19 Page 2 of 2



1    action in rem appear to exist pursuant to Fed. R. Civ. P. Supplemental Rule C (3), it is

2    HEREBY ORDERED that the arrest of the vessel M/V COREFORTUNE OL, IMO No.

3    9511014 is authorized, and the Clerk of the Court is authorized to issue a warrant for arrest of

4    the vessel M/V COREFORTUNE OL, IMO No. 9511014.

5              DATED this ___ day of December 2019.

6
                                                   ______________________________________
7                                                  UNITED STATES DISTRICT COURT JUDGE

8
     Presented by:
9
     LE GROS BUCHANAN & PAUL
10
     s/ Eric R. McVittie
11   s/ Mary C. Butler
     Eric R. McVittie, WSBA #20538
12   Mary C. Butler, WSBA #44855
     4025 Delridge Way SW, Suite 500
13   Seattle, WA 98106-1271
     Phone: (206) 623-4990
14   Fax: (206) 467-4828
     Email: emcvittie@legros.com
15   mbutler@legros.com

16   Attorneys for Plaintiff OceanConnect Marine UK Ltd.

17

18

19

20

21

22

23

24
     ORDER AUTHORIZING ARREST OF VESSEL – Page 2                                    Le Gros Buchanan
     Case No. 3:19-cv-06166                                                              & Paul
25                                                                                     4025 Delridge way sw
     {29318-00567750;1}                                                                       SUITE 500
                                                                                   SEATTLE, WASHINGTON 98106-1271
26                                                                                          (206) 623-4990
